 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10   RAJVINDER S. DHALIWAL,                            Case No. 1:18-cv-00219-SAB

11                 Plaintiff,                          ORDER RE STIPULATION FOR AWARD
                                                       OF ATTORNEY FEES AND EXPENSES
12          v.
                                                       (ECF No. 21)
13   COMMISSIONER OF SOCIAL SECURITY,

14                 Defendant.

15

16          Plaintiff’s appeal of the final decision of the Commissioner of Social Security was

17 granted in part and remanded to the Commissioner on January 11, 2019. (ECF Nos. 19, 20.) On

18 February 14, 2019, the parties filed a stipulation for the award of attorney fees and expenses

19 pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and costs pursuant
20 to 28 U.S.C. § 1920. (ECF No. 21.)

21          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

22 Plaintiff is awarded attorney fees and expenses pursuant to the EAJA in the amount of $3,200.00,

23 and costs pursuant to 28 U.S.C. § 1920 in the amount of $400.00.

24
     IT IS SO ORDERED.
25

26 Dated:     February 14, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                   1
